NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


  DONALD HAWKINS and MAUREEN HAWKINS, husband and wife,
                    Plaintiffs/Appellees,

                                         v.

                  FLORENCE J. BLAIR, Defendant/Appellant.

                              No. 1 CA-CV 15-0493
                                FILED 5-10-2016


            Appeal from the Superior Court in Yavapai County
                         No. P1300CV201400004
                The Honorable David L. Mackey, Judge

                                   AFFIRMED


                                    COUNSEL

The Vakula Law Firm, P.L.C., Prescott
By Alex B. Vakula
Counsel for Plaintiffs/Appellees

Florence J. Blair, Prescott
Defendant/Appellant
                            HAWKINS v. BLAIR
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Donn Kessler joined.


W I N T H R O P, Judge:

¶1           Florence Blair appeals the trial court’s judgment for Donald
and Maureen Hawkins (the “Hawkinses”) providing clear title to their real
property and quashing Blair’s recording against their property of an
intermediate ruling in a separate action. For the following reasons, we
affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             In 2009, the Hawkinses filed a complaint (the “underlying
case”) against Blair, seeking to quiet title and declare an easement for the
benefit of their property over Blair’s property. In 2010, the trial court denied
the Hawkinses’ motion for partial summary judgment in a ruling (the
“Ruling”) that contained detailed factual findings. The Hawkinses moved
for relief1 from the Ruling, disputing the court’s conclusions that the
Hawkinses had not established an implied easement across Blair’s property
for the benefit of their property, and objecting to certain factual findings.
The Hawkinses argued the court erred in conducting an independent
factual investigation without notifying the parties. The trial court agreed
with the Hawkinses and granted their motion (hereinafter the “Subsequent
Ruling”), vacating factual findings #6 and #7 of the Ruling, which pertains
to the Hawkinses’ access to a public road. While the underlying case was
still ongoing, and three years after the original Ruling was entered, Blair




1     The Hawkinses moved under Arizona Rule of Civil Procedure
(“Rule”) 60 for relief from a judgment. Seeking relief under Rule 60 from
an intermediate minute entry was procedurally improper; this issue,
however, was not raised or addressed in the underlying case.




                                       2
                           HAWKINS v. BLAIR
                           Decision of the Court

recorded the Ruling with the County Recorder’s Office, but did not include
or otherwise reference the Subsequent Ruling.2

¶3             Approximately one month after Blair recorded the original
Ruling, the Hawkinses advised Blair that, in light of the Subsequent Ruling,
the recording of the original Ruling was invalid, groundless, and false; and
requested that Blair remove the recording. Blair apparently ignored the
request. The Hawkinses then filed the present special action complaint
against Blair under Arizona Revised Statutes (“A.R.S.”) § 33-4203, alleging
Blair had caused an invalid, groundless, and false recording of a document
against their property, and seeking to quash the recording and establish
clear title. The trial court found Blair knew or had reason to know that she
had recorded a document that was false or invalid or contained a material
misstatement that had the effect of encumbering the Hawkinses’ property.
The court further found that the recording was not otherwise authorized by
law and, accordingly, was presumed invalid and groundless under § 33-
420(D). The court granted the relief sought by the Hawkinses, and entered
a final judgment to this effect. Blair timely appealed; we have jurisdiction
pursuant to A.R.S. § 12-2101(A)(1).




2    The underlying case continued for two more years, and ended in the
Hawkinses’ favor in 2015.

3     Absent material revisions since relevant dates, we cite a statute’s
current version.



                                     3
                             HAWKINS v. BLAIR
                             Decision of the Court

                                  ANALYSIS4

¶4             The trial court’s ruling focused on whether Blair’s recording
violated § 33-420(A) and that issue turns on the interpretation of § 33-420.
We review the trial court’s statutory interpretation and conclusions of law
de novo, and its factual findings for abuse of discretion. Home Builders Ass’n
v. Maricopa, 215 Ariz. 146, 149, ¶ 6, 158 P.3d 869, 872 (App. 2007); see Lebaron
Props., LLC v. Jeffrey S. Kaufman, Ltd., 223 Ariz. 227, 229, ¶ 6, 221 P.3d 1041,
1043 (App. 2009) (reviewing the trial court’s statutory interpretation of § 33-
420 de novo). We will affirm the entry of judgment if correct, even if the trial
court’s rationale for doing so was erroneous. State v. Sheko, 146 Ariz. 140,
142, 704 P.2d 270, 272 (App. 1985).

¶5           Section 33-420(A) imposes statutory liability against any
person who caused recording of a document that asserts an interest in or
creates an encumbrance or lien against real property, and knows or has
reason to know that the document is groundless or forged, contains
material misstatements, or is otherwise invalid. That statute provides:

       A person purporting to claim an interest in, or a lien or
       encumbrance against, real property, who causes a document
       asserting such claim to be recorded in the office of the county
       recorder, knowing or having reason to know that the
       document is forged, groundless, contains a material
       misstatement or false claim or is otherwise invalid is liable to
       the owner or beneficial title holder of the real property for the

4      On appeal, Blair’s briefs, each of which is almost 300 pages in length,
consist mostly of the record below, without any statement of facts or points
of law. Such an appeal is completely noncompliant with ARCAP 13. See
ARCAP 13 (requiring an appellant set forth at least statements of facts,
issues for review, and arguments concerning each issue presented for
review). A totally-deficient appeal should be dismissed. Adams v. Valley
Nat’l Bank, 139 Ariz. 340, 342, 678 P.2d 525, 527 (App. 1984). Moreover, any
issue not raised in the briefs is deemed waived. See Childress Buick Co. v.
O’Connell, 198 Ariz. 454, 459, ¶ 29, 11 P.3d 413, 418 (App. 2000) (stating
issues not clearly presented in appellate briefs are deemed waived); MT
Builders L.L.C. v. Fisher Roofing Inc., 219 Ariz. 297, 304 n.7, ¶ 19, 197 P.3d 758,
765 n.7 (App. 2008) (finding an argument raised below but presented on
appeal in a one-sentence footnote without any analysis is deemed waived).
In our discretion, however, we decide the appeal based on the record before
us.



                                        4
                            HAWKINS v. BLAIR
                            Decision of the Court

       sum of not less than five thousand dollars, or for treble the
       actual damages caused by the recording, whichever is greater,
       and reasonable attorney[s’] fees and costs of the action.

A.R.S. § 33-420(A).

¶6           The court found Blair had violated § 33-420(A) by having
recorded a document that encumbered the Hawkinses’ property, knowing
or having reason to know the document contained a material misstatement.
Blair contended below that the removal of the two factual findings by the
Subsequent Ruling did not alter the effect of the original Ruling, as the two
findings were related to access to a public road and not germane to the
Hawkinses’ access through Blair’s property in the underlying case. We
disagree.

¶7             For a misstatement to be material, “a reasonable person
‘would attach importance to its existence or nonexistence in determining
[his or her] choice of action in the transaction in question.’” Sitton v.
Deutsche Bank Nat’l Trust Co., 233 Ariz. 215, 221, ¶ 31, 311 P.3d 237, 243 (App.
2013) (alteration in original) (quoting Caruthers v. Underhill, 230 Ariz. 513,
521, ¶ 28, 287 P.3d 807, 815 (App. 2012)). Regardless of whether Blair
believes the vacated findings are irrelevant, recording the Ruling without
including the court’s Subsequent Ruling altering the original Ruling is
misleading to the public. In the Subsequent Ruling, the court expressly
amended its earlier order. By only recording the original Ruling, Blair was
using the public record to represent that the document was accurate,
complete, and still enforceable under the terms delineated by the court in
the ruling. Moreover, the now-vacated findings #6 and #7 regarding access
to a public road may be relevant to the issue of implied easement in the
Ruling; in fact, in the final judgment of the underlying case, the trial court
reversed the Ruling and granted the Hawkinses implied easement, one of
which was to use that public road. Further, the record demonstrates and
the trial court found those misstatements were material as the Hawkinses
had encountered difficulties in clearing title to, and in selling, their property
due to the Ruling improperly recorded against it. On this record, we see no
basis upon which to disagree with the trial court’s factual findings in this
regard. Blair was specifically advised that her action in recording an
inaccurate and incomplete document was misleading and improper under
the statute, but failed to remove or otherwise take corrective action relative
to that improper recording. In short, the trial court did not err in granting




                                       5
                           HAWKINS v. BLAIR
                           Decision of the Court

the relief requested, and in imposing the damages authorized under the
statute.5

¶8            The Hawkinses request costs and attorneys’ fees on appeal
pursuant to A.R.S. §§ 33-420 and 12-1103(B)6. Their request is granted,
subject to compliance with ARCAP 21.

                              CONCLUSION

¶9            The trial court’s judgment is affirmed.7




                                 :ama




5      The trial court also found the recording of the Ruling was presumed
groundless under § 33-420(D) because the Ruling was not a signed, final
judgment, or otherwise authorized by statute, judgment, or other legal
authority for recording. We need not review this finding because we hold
the court correctly ruled based on its other findings.

6     Because § 33-420 allows us to award attorneys’ fees, we need not
determine whether § 12-1103(B) applies in resolving this issue.

7      During this appeal, the Hawkinses moved to strike a document
entitled Corrections Requested that Blair had filed in response to this
court’s request that a certificate of service be attached with her reply brief
or her motion to accept the reply brief. Their motion is denied as moot.



                                        6